DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Summary of Action
Claims 1, 6-8, 10-11, 15-18, and 20 are rejected. 
Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 112(b).
The applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive.
Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010).
Claims 6-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image .

Response to Amendments
The amendments filed 05/24/2021 have been entered. Claims 1, 6-8, 10-11, 15-18, and 20 remain pending in the application. 
Applicants arguments, with respect to the rejections of Claims 1, 6-8, 10-11, 15-18, and 20 under 35 U.S.C. 101 have been fully considered are persuasive. Therefore, the previous rejections to the Claims, set forth in the previous office action mailed 02/26/2021, have been withdrawn. 
Applicants arguments, with respect to the rejections of Claims 1, 6-8, 10-11, 15-18, and 20  under 35 U.S.C. 112(a) have been fully considered are persuasive. Therefore, the previous rejections to the Claims, set forth in the previous office action mailed 02/26/2021, have been withdrawn. 


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 112(b) filed 05/24/2021 have been fully considered but are not persuasive. 
	The term “real-time” remains indefinite as it is unclear what time frame the applicants intend “real-time” to encompass. 
distinction between historical data and real-time data is unclear based on the evidence from the as-filed specification. 
	The applicants cite to [0043] of the as-filed specification which recites, at least in part: 
	“…In an embodiment, at least a stored user datum may be available in real time, such that at least a stored user datum may be generated immediately after creation…” 
	By reading this, it appears that, in fact, historical data may be real-time data and vice versa. That is, by the applicant’s own specification, a stored user data may be available in real-time. In other words, any data that is previously stored is available in “real-time.” For example, if a user searches for a blood test result (e.g. Test Result A), the system will retrieve from memory Test Result A; by the applicant’s own specification, it appears that the act of retrieving data items from memory (for example, historical data) is considered “real-time data.” 
	For at least the reasons above, the applicant’s arguments regarding the rejection under 35 U.S.C. 112(b) are NOT persuasive and the rejection is maintained. The examiner notes for clarity of record that new ground(s) of rejection are necessary due at least to the amended claim language and in particular the word “significant” (please see Claim Rejections below). 
Applicant's arguments, with respect to 35 U.S.C 103 filed 05/24/2021 have been fully considered but are not persuasive. 

Specifically, on Pgs. 13-14 of the 05/24/2021 response, the applicant argues that the historical data of Sudharsen is not the same as the real-time data of the instant application and specifically does not teach or suggest 
“associate the user input datum with at least a category from a list of significant categories of constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions…”

First, as described below, the term “significant” is a relative term and the claim does not define or explain what the applicant considers significant (i.e. it is indefinite). For purposes of examination, the term “significant” is interpreted as any category or any medical condition which the patient (e.g. user) may be experiencing based on the analysis of samples and the data contained therein. 
Second, the examiner is frankly unclear what the applicant is arguing as the specific alleged difference between the argued amended claim language and at least the applicant’s cited portions of Sudharsen. It appears that the applicants are interpreting the claim language inconsistent to what the specification provides for. 
For clarity of record, the argued claim limitation has been interpreted under BRI as follows: 
A user inputs a datum (e.g. a query in a text box, or the data that is the result of analyzing, for example, a blood test). By some means, that datum is “assocait[ed]” with a category from a list of significant categories of constitutional labels.” Looking at the specification and particular the applicant cited support [0027] and [0036], it appears that of course, be “useful for identifying various disease conditions or prognoses within a relevant field”, that is what they are commonly used for. 
Further, this is actually a narrower interpretation than what the specification provides for. Reading [0027], a category merely “…includes labels and/or descriptors describing types of user data.” Therefore, a category, as provided for in the specification, encompasses “meta data” or data that describes data. 
	So, associating a user input datum with a category from a list of significant categories of constitutional labels, appears to, under BRI, encompass the concept of recognizing that a particular datum (e.g. a blood test result) is, in fact, a blood test result or in fact any other data that describes a blood test result (e.g. a category from a list of significant categories of constitutional labels.).
	Going further, the claim recites “wherein the constitutional labels may be associated with a list of significant conditions.” The examiner draws attention to the phrase “may be”. This does not limit the scope of the limitation in any meaningful way as the constitutional label may or may not be associated with a list of “significant conditions” (e.g. the limitation is not positively recited.). Even assuming that it is associated with a list of significant conditions, the examiner notes the apparent extreme breadth of this phrase. For example, simply having results of or even determining when result of, for example, a blood test, would be available, under BRI, associates that label 
	Taking all of the above evidence into consideration, the amended claim limitation under BRI is interpreted as merely requiring that the data may be (although not necessarily be) associated with some medical condition. 
	Under this BRI, Sudharsen clearly teaches the claim language. For example, paragraph [0037] recites:
	FIG.3 is a flow diagram of an exemplary method 300 for extracting and identifying metadata. In some examples, the metadata is extracted from the collected historical data and/or real-time data in order to rate the value of the data….Another type of metadata extraction method may include determining the availability of the historical data…for example it may be determined that a patient’s self-monitoring blood glucose (SMBG) levels are only available on a weekly basis; whereas a patient’s continuous glucose data is available (CGM) only on Thursdays…In addition, metadata based on the category type may be determined as step 308, such as clinical, behavioral, and/or personal…Based on the appropriate data category (such as a patient’s location) certain decision-support/recommendations may be useful.” 
As can be seen, Sudharsen clearly teaches the claim language. 
That is, the metadata describing, for example, clinical data or a patient’s self-monitoring blood glucose meter teaches “…associate the user input datum [e.g. the results of clinical data or a patient’s self-monitoring blood glucose meter] with at least a category from a list of significant categories on constitutional labels [the meta data based on “…the category type…”], wherein the constitutional labels may be associated with a list of significant conditions [it may be that the clinical data provided gives the 
For at least the reasons above, the applicant’s arguments regarding the rejection under 35 U.S.C 103 are NOT persuasive and the rejection is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. “a language processing module configured to map the at least a query to at least a stored user datum” in Claim 6. 
The examiner has identified the following structure and/or algorithms
1. Figure 1. Element 128
2. Figure 2. Element 128
3. Figure 4. Element 128
4. Figure 5. Element 128
5. Pg. 4-5 Paragraph [0010]. 
6. Pgs. 16-20 Paragraphs [0029]-[0033]. 
Based on the information provided in the specification the examiner notes for clarity of record that the limitation “a language processing module configured to…” as claimed in Claim 6 properly invokes 112(f); that is, sufficient structure and algorithm as required under 112(f) has been found. For clarity of record, the claimed “language processing module” as claimed is interpreted as any software, hardware, and/or combination of hardware and/or software that performs any function on text, symbols, etc. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

At least representative Claim 1 recites the term “real-time.” The phrase “real-time” as understood is indefinite. The examiner refers to the response to arguments above for more details. 

At least representative Claim 1 has been amended to recite, at least in part: 
“Associate the user input datum with at least a category from a list of significant categories of constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions…”
	The terms “significant” is considered a relative term. A definition or clarification of what the applicant considers “significant” is not recited in the claim language and therefore the examiner is unclear what significant encompasses. That is, the metes and bounds of the claim cannot be established and therefore the claim is indefinite and a rejection under 112(b) is appropriate. Appropriate correction is required. 
	 
Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010). 

With respect to Claim 1, Sudharsan teaches at least a server (Paragraph [0059] “The user device may receive information, such [as] clinical data via the network from the system of servers, having one or more servers such as clinical data servers, algorithm servers, user interface servers…" See also Fig. 8). 
Sudharsan also teaches wherein the at least a server is designed and configured to: receive training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn teaches the claimed "training data."); wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries include at least an element of user data and at least a correlated prognosis, wherein at least one of at least a correlated prognosis comprises a probable future medical condition (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0027] "In some examples, the data may be tagged with various identifiers, such as age, gender, clinical condition. In another example, metadata may be extracted from the stored data." See also [0037] "In addition, metadata based on the category type may be determined at step 308, such as clinical, behavioral, and/or personal." Sudharsan Paragraph [0029] “The machine learning algorithms applied at step 108 may detect any patterns, idiosyncrasies, or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision making of the provider and/or predicted behavior of the patient.” Going back to Paragraph [0022] of the instant as-filed specification, the applicant defines a medical condition as “…a particular disease, one or more symptoms associated with a syndrome, a syndrome, and/or any other measure of current or future health and/or heathy aging.” Clearly under this definition a “predicted behavior of the patient” read on “a probable medical condition.”); receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries includes at least a second prognosis and at least a correlated care provider (Sudharsen Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further, See Paragraph [0036] “At Step 204, historical health data that is relevant to the provider may be gathered. Such data may include various provider characteristics including…the provider’s type of practice, specialty, age, years of experience…”Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (constitutional label) and previous prescriptions or previous visits (advisory label) the system can correlate and make a decision.) receive a user input datum, wherein the datum originates from analyzing a physical extracted biological sample, wherein the analysis is available in real time, said user input datum identifying a condition of the user (Sundharsen [0026] “…including a clinical profile of the patient such as…lab values…” The examiner notes that clinical data (e.g. clinical profile) which includes lab values teaches “…wherein the datum originates from analyzing a physically extracted biological sample…” Paragraph [0024] Col. 2 "In one embodiment, the provider may allow a patient to download the service's software application to the patients electronic device and allow the patient to submit data to the service via the electronic device…" Paragraph [0046] “ In addition, or alternatively, a self-help patient may be presented with a clinical scenario or symptoms…and may communicate such symptoms to the service…”Paragraph [0032] discloses “real-time data may be received at 118 after generating the decision models 110 or any during method 100. The real-time day may include any relevant patient and/or provider information that may be used to generate the decision model or to improve the decision model…” Paragraph [0042] also discloses real-time data and recites: “[a]t the same time, or any other time, real-time health data from the patient may be received at step 610, For example, updates of medical records associate the user input datum with at least a category from a list of significant categories of constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions (Sudharsen Paragraph [0037] “FIG.3 is a flow diagram of an exemplary method 300 for extracting and identifying metadata. In some examples, the metadata is extracted from the collected historical data and/or real-time data in order to rate the value of the data….Another type of metadata extraction method may include determining the availability of the historical data…for example it may be determined that a patient’s self-monitoring blood glucose (SMBG) levels are only available on a weekly basis; whereas a patient’s continuous glucose data is available (CGM) only on Thursdays…In addition, metadata based on the category type may be determined as step 308, such as clinical, behavioral, and/or personal…Based on the appropriate data category (such as a patient’s location) certain decision-support/recommendations may be useful.”)
…
generate an output as a function of the identified condition of the user and the first and second training data wherein generating the output comprises: creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate a received at least an element of user data to at least one of the at least a correlated prognosis of the user based upon the training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data." Paragraph [0029] "The machine learning algorithms applied at step 108 may detect any patterns…or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision-making." Example 1 and/or Example 2 as described on Pg. 6 read on the claimed "relates user data to a prognosis for the user."); creating a second machine-learning model using the second training set, wherein the second machine-learning model is configured to relate the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provider comprises at least one of the correlated care providers relates (Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (prognosis) and previous prescriptions or previous visits (suggested care provider) the system can correlate and make a decision.). 
…
Wherein said user client device is configured to: retrieve, from the user client device, wherein the stored user datum is associated with the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036]); generate, from the user client device, the suggested care provider by the second-machine learning model as a function of the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036] Also see Paragraph [0055] Fig. 8 is a schematic diagram of an arrangement of a system by which a clinical decision may be automatically generated…” The examiner further notes Figure 2 which shows (e.g. Element 204) that a physician’s personal statistics are received. These are then used to make a decision model. Further, because the suggested care provider (i.e. medical records, prescription, recommendation on behavior) is the result of input (i.e. 
Sudharsan, however, does not explicitly disclose transmit the first and second machine-learning models to the user client device. 
Bruns does teach transmit the first and second machine learning models to the user client device (Bruns Pg 108, Figure 8.1 Note that the machine learning models (e.g., classifiers) are constructed on a server. The server then sends the plurality of classifier to the client device where the client device completes the task. Further Pg. 107 recites “When visitors enter the museum, this entire set of classification data (image and pathway classifier, spatial relationships, relation tables and rules)…is transferred to the visitors’ devices…”). 
The examiner notes that Bruns is considered analogous art as it is pertinent to the problem faced by the instant invention; for example, artificial intelligence (See at least paragraph [0001] of the as-filed specification. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical prognosis and identification of a care provider as taught by Sudharsan modified with the transmission of the machine learning models as taught by Bruns because this would allow for faster results because the client device can perform machine-learning tasks, locally, on the client device, this would lead to improved user experience and reduced waiting times (Bruns at least Fig. 8.4). 

With respect to Claim 8, the combination of Sudharsan and Bruns teach wherein the server is further configured to transmit the stored user datum to an advisor client device (Sudharsan Fig. 8 shows an example network note that element 860 shows a provider, communication to this “provider” reads on transmitting data to an advisor client device.; Paragraph [0024] Describes that the service can communicate with the healthcare provider. Any or all of listed examples read on transmitting data to an advisor client device. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 10, the combination of Sudharsan and Bruns teach wherein the at least a server is further configured to transmit the at least a stored user datum immediately after creation (Paragraph [0032] describes that the data used in the decision model can be received in real time. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 11, Sudharsan teaches receive, by a server, training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data."); wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries include at least an element of user data and at least a correlated prognosis, wherein at least one of the at least a correlated prognosis comprises a probable future medical condition(Paragraph [0025] describes that the data can be patient receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries includes at least a second prognosis and at least a correlated care provider (Sudharsen Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further, See Paragraph [0036] “At Step 204, historical health data that is relevant to the provider may be gathered. Such data may include various provider characteristics including…the provider’s type of practice, specialty, age, years of experience…”Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (constitutional label) and previous prescriptions or previous visits (advisory label) the system can correlate and make a decision.) receiving, via the server, a user input datum, wherein the datum originates from analyzing a physically extract biological sample, wherein the analysis is available in real time, said user input datum identifying a condition of the user (Sundharsen [0026] “…including a clinical profile of the patient such as…lab values…” The examiner notes that clinical data (e.g. clinical profile) which includes lab values teaches “…wherein the datum originates from analyzing a physically extracted biological sample…” Paragraph [0024] Col. 2 "In one embodiment, the provider may allow a patient to download the service's software application to the patients electronic device and allow the patient to submit data to the service via the electronic device…" Paragraph [0046] “ In addition, or alternatively, a self-help patient may be presented with a clinical scenario or symptoms…and may communicate such symptoms to the service…”Paragraph [0032] discloses “real-time data may be received at 118 after generating the decision models 110 or any during method 100. The real-time day may include any relevant patient and/or provider information that may be used to generate the decision model or to improve the decision model…” Paragraph [0042] also discloses real-time data and recites: “[a]t the same time, or any other time, real-time health data from the patient may be received at step 610, For example, updates of medical records (612) (clinical data and prescription data)…” The fact that the “real-time health data” is “from the patient” and, at least in part, includes “clinical data” further teaches the claim language.); associating, via the server, the user input datum with at least a category from a list of significant categories of constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions (Sudharsen Paragraph [0037] “FIG.3 is a flow diagram of an exemplary method 300 for extracting and identifying metadata. In some examples, the metadata is extracted from the collected historical data and/or real-time data in order to rate the value of the data….Another type of metadata extraction method may include determining the availability of the historical data…for example it may be determined that a patient’s self-monitoring blood glucose (SMBG) In addition, metadata based on the category type may be determined as step 308, such as clinical, behavioral, and/or personal…Based on the appropriate data category (such as a patient’s location) certain decision-support/recommendations may be useful.”); generating, via the server, at least an output as a function of the identified condition of the user and the first and second training data wherein generating the output comprises: creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate a received element of user data to at least one of the at least a correlated prognosis of the user (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data." Paragraph [0029] "The machine learning algorithms applied at step 108 may detect any patterns…or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision-making." Example 1 and/or Example 2 as described on Pg. 6 read on the claimed "relates user data to a prognosis for the user."); creating a second machine-learning model using the second training set, wherein the second machine-learning model  is configured to realted the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provided comprises at least one of the correlated care providers (Paragraph [0030] describes that a machine learning 
…
Wherein said user client device is configured to: retrieve, from the user client device, a stored user datum, wherein the stored user datum is associated with at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036]); generate, from the user client device, the suggested care provider identified by the second-machine learning model as a function of the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This 
Sudharsan, however, does not explicitly disclose transmitting the first and second machine-learning models to the user client device. 
In the analogues art of client device machine learning, Bruns does teach transmitting the first and second machine learning models to the user client device (Bruns Pg 108, Figure 8.1 Note that the machine learning models (e.g., classifiers) are constructed on a server. The server then sends the plurality of classifier to the client device where the client device completes the task. Further Pg. 107 recites “When visitors enter the museum, this entire set of classification data (image and pathway classifier, spatial relationships, relation tables and rules)…is transferred to the visitors’ devices…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical prognosis and identification of a care provider as taught by Sudharsan modified with the transmission of the machine learning models as taught by Bruns because this would allow for faster results because the client device can perform machine-learning tasks, locally, on the 

With respect to Claim 18, the combination of Sudharsan and Bruns teaches transmitting the at least a stored user datum to an advisor client device (Fig. 8 shows an example network note that element 860 shows a provider, communication to this “provider” reads on transmitting data to an advisor client device.; Paragraph [0024] Describes that the service can communicate with the healthcare provider. Any or all of listed examples read on transmitting data to an advisor client device. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 20, the combination Sudharsan and Bruns teaches wherein the at least a server is further configured to transmit the at least a stored user datum immediately after creation (Paragraph [0032] describes that the data used in the decision model can be received in real time.). 

Claims 6-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010)  in view of Martinson et al. (US 2016/0250751 A1). 
With respect to Claim 6, the combination of Sudharsan and Bruns teach all of the limitations of Claim 1 as described above. 

Martinson, however, does appear to teach a language processing module configured to map a query to the stored user datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For example, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that under the Broadest Reasonable Interpretation of the claim language the functional step of “map” as recited is interpreted as any function that connects or otherwise associates a query to particular stored data file. The examiner notes that the claimed “language processing module” as currently claimed invokes interpretation under 112(f); for clarity of record, the referenced “user module” of Martinson and its described features read on the claimed language processing module. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sudharsan and Bruns modified with the querying and language processing capabilities as taught by Martinson because this would allow the system to locate or otherwise identify the most relevant electronic health record (Martinson Pg. 11). 

With respect to Claim 7, the combination of Sudharsan, Bruns, and Martinson teaches wherein the stored user datum is filtered as a function of the user input datum (Martinson Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that any action or functionality that reduces the data set reads on the claimed "filtered." Thus, using the query to identify a particular EHR reads on the claim language.). 

With respect to Claim 15, the combination of Sudharsan and Bruns teaches all of the limitations of Claim 11 as described above. 
The combination of Sudharsan and Bruns however does not appear to explicitly disclose generating a query using the user input datum. 
The combination of Sudharsan and Bruns also does not appear to explicitly disclose retrieving from a database a second stored user datum as a function of the at least a query. 
Martinson however does teach generating a query using the user input datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data..."). 
retrieving from a database a second stored user datum as a function of the at least a query (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR...”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sudharsan and Bruns modified with the querying and language processing capabilities as taught by Martinson because this would allow the system to locate or otherwise identify the most relevant electronic health record (Martinson Pg. 11). 

With respect to Claim 16, the combination of Sudharsen, Bruns, and Martinson teach mapping the query to the second stored user datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that under the Broadest Reasonable Interpretation of the claim 

With respect to Claim 17, the combination of Sudharsan and Martinson teaches filtering the user datum as a function of the user input datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that any action or functionality that reduces the data set reads on the claimed "filtered." Thus, using the query to identify a particular EHR reads on the claim language.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                           
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116